Case 1:20-mj-02337-JG Document 26 Entered on FLSD Docket 05/21/2020 Page 1 of 1




                            UNITED STATES DISTRICT CO UR T
                            SO UTH ERN DIST RICT O F FLO RIDA

                                    CASE NO.20-mj-2337-JG

   UN ITED STATES O F AM ERIC A,

         Plaintiff,



   RO BERTO H EINERT,

         Defendant.


                                             O RDER

          The U nited StatesofAm erica,having filed a third consentm otion to continue prelim inary

   exam ination and exclude time underthe speedy trialact,and the CourtGnding good cause:

          IT IS HEREBY O RDERED that the third consent motion to continue prelim inary

   exam ination and excludetim e underthe Speedy TrialActisgranted.The prelim inary exam ination

   iscontinuedtoJuly 31,2020and,intheinterestsofjustice,outweighingthebestinterestsofthe
   public and the defendant in a speedy trialforthe reasons stated in the consent m otion,aIltim e

   from and including June l,2020 through July 31,2020 shallbe excluded in com puting the tim e

   withinw'
          hichaninformationorindictmentmustbefiledpursuantto l8U.S.C.j3161(h).

   MIAMI,FLORIDA,thegeI dayofMay,2020.



                                                      UN ITED STATES M AG ISTRATE JUDG E
